                   Case 17-13030-MFW           Doc 396        Filed 05/03/19         Page 1 of 22



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                   Chapter 11

    LIFE SETTLEMENTS ABSOLUTE                               Case No. 17-13030 (MFW)
    RETURN I, LLC, et al.,1                                 (Jointly Administered)

                                 Debtors.                   Related D.I.: 265, 311, 370, 380, & 384


         ORDER (A) AUTHORIZING AND APPROVING THE SALE OF
SUBSTANTIALLY ALL OF DEBTORS’ ASSETS TO ENSIGN PEAK ADVISORS, INC.
    IN ACCORDANCE WITH THE TERMS OF THE ASSET PURCHASE SALE
  AGREEMENT FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES,
       AND OTHER INTERESTS, AND (B) GRANTING RELATED RELIEF

            Upon the Debtors’ Motion Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 and 507 and

Bankruptcy Rules 2002, 6004, and 6006 for (I) Entry of an Order (A) Establishing Bid and

Auction Procedures Related to the Sale of Substantially All of the Debtors’ Assets;

(B) Approving Related Bid Protections; (C) Scheduling an Auction and Sale Hearing;

(D) Establishing Certain Notice Procedures for Determining Cure Amounts for Executory

Contracts and Unexpired Leases to be Assumed and Assigned; and (E) Granting Certain Related

Relief; and (II) Entry of an Order (A) Approving the Sale of Substantially All of the Debtors’

Assets Free and Clear of All Liens, Claims, Encumbrances and Interests; and (B) Authorizing

the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases [D.I. 265]

(the “Sale Motion”),2 for entry of orders pursuant to sections 105, 363 and 365 of title 11 of the


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS Holdings, LLC (5731). The
mailing address for the Debtors, solely for purposes of notices and communications, is: 6650 Rivers Avenue, Suite
105 #81921, North Charleston, SC 29406-4829, with copies to Nelson Mullins Riley & Scarborough LLP, c/o Shane
G. Ramsey, 150 Fourth Avenue North, Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan T. Miller, 600
N. King Street, Suite 400, Wilmington, DE 19801.
2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Asset
Purchase Agreement (as defined herein) and the Sale Motion, as applicable. To the extent of any inconsistency
between such capitalized terms, the Asset Purchase Agreement shall govern.


{BAY:03494347v4}
                   Case 17-13030-MFW     Doc 396     Filed 05/03/19     Page 2 of 22



United States Code (the “Bankruptcy Code”), and rules 2002, 6004, 6006, 9007 and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”): (a) authorizing a sale

process for substantially all of Debtors’ assets and approving the sale of the assets free and clear

of all Liens, claims, encumbrances and other interests (excluding the Buyer’s Assumed

Liabilities under certain Asset Purchase Agreement (substantially in the form attached hereto as

Exhibit A, the “Asset Purchase Agreement”)) pursuant to the terms and conditions of the Asset

Purchase Agreement by and between Life Settlements Absolute Return I, LLC and Senior LS

Holdings, LLC (collectively, the “Debtors”), on the one hand, and each of Ensign Peak

Advisors, Inc., the sole owner of the Preference Notes under the Trust Indenture (each as defined

herein) (the “Buyer”), Wells Fargo Bank, N.A., solely in its capacity as indenture trustee (the

“Trustee”), and Government Employees’ Retirement System of the Virgin Islands, on the other

hand, dated as of April 26, 2019; and (b) granting related relief; and the Court having entered the

Order Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 and 507 And Fed. R. Bankr. P. 2002, 6004,

and 6006 (A) Establishing Bid and Auction Procedures for the Proposed Sale of Substantially All

of The Debtors’ Assets, (B) Approving the Purchase and Sale Agreement, (C) Approving Related

Bid Protections, (D) Scheduling an Auction and a Sale Hearing and Approving Notice Thereof;

(E) Approving Procedures for Determining Cure Amounts For Executory Contracts and

Unexpired Leases to be Assumed and Assigned and Notice Thereof; and (F) Granting any

Related Relief [Docket No. 311] on February 26, 2019 (the “Bid Procedures Order”); and upon

adequate and sufficient notice of the Sale Motion, the auction and the hearing held before the

Court on May 1, 2019 (the “Sale Hearing”); and the Court having reviewed and considered (a)

the Sale Motion and all relief related thereto, (b) the objections and related responses thereto, and

(c) the statements of counsel and evidence presented in support of the relief requested by the




{BAY:03494347v4}                                 2
                   Case 17-13030-MFW           Doc 396        Filed 05/03/19        Page 3 of 22



Debtors at the hearing after which the Bid Procedures Order was entered by the Court (the “Bid

Procedures Hearing”) and at the Sale Hearing; and it appearing that the Court has jurisdiction

over the Sale Motion and judicial authority to enter a final order with respect to this matter; and

it further appearing that the legal and factual bases set forth in the Sale Motion, at the Bid

Procedures Hearing and at the Sale Hearing establish just cause for the relief granted herein (the

“Sale Order”); and it appearing that the relief requested in the Sale Motion is in the best

interests of the Debtors, their estates, creditors and other parties in interest; and upon the record

of the Bid Procedures Hearing and the Sale Hearing, and all other pleadings and proceedings in

these Chapter 11 Cases, including the Sale Motion; and after due deliberation thereon and good

and sufficient cause appearing therefor, it is hereby FOUND AND DETERMINED THAT:3

                          Jurisdiction, Final Order and Statutory Predicates

         A.         This Court has jurisdiction to hear and determine the Sale Motion pursuant to 28

U.S.C. §§ 157(b)(1) and 1334(a). This is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (N) and (O). Venue is proper in this District and in the Court pursuant to 28

U.S.C. §§ 1408 and 1409.

         B.         This Sale Order constitutes a final order within the meaning of 28 U.S.C.

§ 158(a).

         C.         The statutory predicates for the relief requested in the Sale Motion are §§ 105(a),

363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, 9007 and 9014.




3
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. All
findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the Sale Motion are
hereby incorporated herein to the extent not inconsistent herewith. To the extent that any of the following findings
of fact constitute conclusions of law, they are adopted as such. To the extent any of the following conclusions of
law constitute findings of fact, they are adopted as such.


{BAY:03494347v4}                                         3
                   Case 17-13030-MFW        Doc 396      Filed 05/03/19    Page 4 of 22



                                     Notice of the Sale and Auction

         D.         In accordance with the Bid Procedures Order approving, among other things, the

proposed procedures for bidding at the auction, actual written notice of the Sale Motion was

provided to the following parties (the “Notice Parties”): (a) the United States Trustee for the

District of Delaware; (b) the creditors listed on the Debtors’ consolidated list of 20 largest

unsecured creditors, as filed with the Debtors’ chapter 11 petitions; (c) counsel to the Buyer;

(d) all parties asserting a security interest in the assets of the Debtors to the extent reasonably

known to the Debtors; (e) all entities known to have expressed an interest in a transaction with

respect to the Assets or that has been identified by the Debtors or their advisors as a potential

buyer of the Assets; and (f) all parties requesting notice pursuant to Bankruptcy Rule 2002.

         E.         Notice of the Auction was published on March 7, 2019 in the Life Settlements

Report and by banner advertisement publications linking to the Notice of Auction thereafter in

the Life Settlements Report on March 14, 2019, March 21, 2019, March 28, 2019, April 4, 2019,

and April 11, 2019.

         F.         Notice of the Auction and Sale Hearing was reasonably calculated to provide all

interested parties with timely and proper notice of the Sale, Sale Hearing and Auction.

         G.         As evidenced by the affidavits of service previously filed with the Court, proper,

timely, adequate, and sufficient notice of the Sale Motion, Auction, Sale Hearing, the Sale and

the transactions contemplated thereby has been provided in accordance with the Bid Procedures

Order, sections 105(a) and 363 of the Bankruptcy Code, and Bankruptcy Rules 2002, 6004,

6006, 9007 and 9008. The notices described above were good, sufficient and appropriate under

the circumstances, and no other or further notice of the Sale Motion, Auction, Sale Hearing or

the Sale is or shall be required.




{BAY:03494347v4}                                     4
                   Case 17-13030-MFW        Doc 396      Filed 05/03/19   Page 5 of 22



         H.         The disclosures made by the Debtors concerning the Sale Motion, the Asset

Purchase Agreement, the Auction and the Sale are good, complete and adequate.

         I.         A reasonable opportunity to object and be heard with respect to the Sale and the

Sale Motion and the relief requested therein has been afforded to all interested persons and

entities, including the Notice Parties.

                                          Good Faith of Buyer

         J.         The Asset Purchase Agreement was negotiated, proposed and entered into by the

Seller and the Buyer without collusion, in good faith and at arm’s length.

         K.         Neither the Debtors nor the Buyer have engaged in any conduct that would cause

or permit the Asset Purchase Agreement to be avoided under section 363(n) of the Bankruptcy

Code. Specifically, the Buyer has not acted in a collusive manner with any person and the

aggregate consideration provided by the Buyer for the Assets (the “Purchase Price”) was not

controlled by any agreement among any potential or actual bidder for the Assets.

         L.         The Buyer is purchasing the Assets in good faith, is a good faith buyer within the

meaning of section 363(m) of the Bankruptcy Code and is entitled to all of the protections

afforded by section 363(m) of the Bankruptcy Code. The Buyer has proceeded in good faith in

all respects in connection with this proceeding, as, inter alia: (a) the Buyer complied with the

provisions in the Bid Procedures Order; (b) the Buyer’s bid was subject to the competitive

bidding procedures set forth in the Bid Procedures Order; and (c) all payments to be made by the

Buyer in connection with the Sale have been disclosed.

                                            Credit Bid Valid

         M.         In accordance with that certain trust indenture (the “Trust Indenture”) governing

the Buyer and the Trustee and all other agreements, documents and instruments executed and/or

delivered to or in favor of the Trustee in connection with the Trust Indenture and the Bid


{BAY:03494347v4}                                     5
                   Case 17-13030-MFW       Doc 396     Filed 05/03/19   Page 6 of 22



Procedures Order, the holders of 100% of the Preference Notes (as defined in the Trust

Indenture) directed the Trustee to, among other things, (i) authorize the Buyer to, for and on

behalf of the Trustee, to execute and deliver a credit bid for the Assets so as to be delivered

pursuant to the terms of the bid procedures, and (ii) authorize the Buyer to acquire and assume

from the Seller, pursuant to section 363 of the Bankruptcy Code, all of the Assets in accordance

with the Asset Purchase Agreement. As a result of such direction from the Buyer, the Court

finds that the Buyer has the full power and authority to execute, deliver, and perform the Asset

Purchase Agreement.

         N.         The Trustee holds allowed secured claims for all principal, interest, and other

obligations and amounts owing by the Debtors to the Trustee arising under or in connection with

the Trust Indenture, and was duly authorized to credit bid on behalf of the Buyer all of such

claims under the Asset Purchase Agreement pursuant to the Bid Procedures Order.                 The

Trustee’s credit bid (the “Credit Bid”) on behalf of the Buyer pursuant to the Asset Purchase

Agreement was a valid, proper and enforceable offer pursuant to the Bid Procedures Order and

sections 363(b) and 363(k) of the Bankruptcy Code and is not subject to avoidance, equitable

subordination, defense, offset, counterclaim, or recharacterization by any party in interest. The

Credit Bid is binding on the Debtors, the Debtors’ estates, any trustee or estate representative, all

creditors and parties-in-interest, and any of their respective predecessors, successors or assigns.

The Credit Bid is based on legal, valid, enforceable, perfected, senior and non-avoidable liens

against substantially all of the Debtors’ assets. Subject to the terms of the Asset Purchase

Agreement, certain of the consideration for the Purchased Assets will be an offset of a portion of

the Preference Notes in the amount of $30,000,000, which amount is referred to as the Credit Bid

Amount in the Asset Purchase Agreement. The Closing shall not affect the remaining balance of




{BAY:03494347v4}                                   6
                   Case 17-13030-MFW       Doc 396     Filed 05/03/19   Page 7 of 22



the Preference Notes not subject to the credit bid (the “Remaining Preference Notes Balance”),

and the Remaining Preference Notes Balance owed to the Buyer under the Preference Notes shall

be unaffected and shall continue to be outstanding and due and owing, subject to the terms of the

Asset Purchase Agreement.

                                        Highest and Best Offer

         O.         The Debtors conducted an auction process in accordance with, and have otherwise

complied in all respects with, the Bid Procedures Order. The auction process set forth in the Bid

Procedures Order afforded a full, fair and reasonable opportunity for any person or entity to

make a higher or otherwise better offer to purchase the Assets. The Sale Hearing was duly

noticed and conducted in a fair, good faith manner and a reasonable opportunity has been given

to all interested parties to make a higher and better offer for the Assets and no evidence was

presented as to any collusion among bidders or potential bidders.

         P.         The offer contained in the Asset Purchase Agreement for the purchase of the

Assets constitutes the highest and best offer for the Assets. The Debtors’ determination that the

Asset Purchase Agreement constitutes the highest and best offer for the Assets constitutes a valid

and sound exercise of the Debtors’ business judgment.

                                       No Fraudulent Transfer

         Q.         The consideration provided by the Buyer pursuant to the Asset Purchase

Agreement for the Assets acquired from the Debtors (a) is fair and reasonable, (b) is the highest

or best offer for the Assets, and (c) constitutes fair consideration and reasonably equivalent value

(as those terms are defined in each of the Uniform Fraudulent Transfer Act, Uniform Voidable

Transfer Act (as applicable), Uniform Fraudulent Conveyance Act and section 548 of the

Bankruptcy Code) under the Bankruptcy Code and under the laws of the United States, any state,

territory, possession or the District of Columbia.


{BAY:03494347v4}                                   7
                   Case 17-13030-MFW        Doc 396       Filed 05/03/19   Page 8 of 22



         R.         The Debtors have subjected the Assets to the market pursuant to the Bid

Procedures Order and the process has not produced an offer of greater economic value to the

Debtors estates than the Buyer’s offer, as set forth in the Asset Purchase Agreement.

         S.         Approval of the Sale Motion and the Asset Purchase Agreement and the

consummation of the transactions contemplated thereby is in the best interests of the Debtors,

their estates, creditors and other parties in interest.

         T.         The Buyer is not a continuation of the Debtors or of their estates, and there is no

continuity of enterprise between the Buyer and the Debtors. The Buyer is not holding itself out

to the public as a continuation of the Debtors. The Buyer is not a successor to the Debtors or

their estates and the Sale does not amount to a consolidation, merger or de facto merger of the

Buyer and the Debtors.

                                           Validity of Transfer

         U.         Each Debtor (a) has full corporate power and authority to execute and deliver the

Asset Purchase Agreement and all other documents contemplated thereby, (b) has all corporate

authority necessary to consummate the transactions contemplated by the Asset Purchase

Agreement and (c) has taken all corporate action necessary to authorize and approve the Asset

Purchase Agreement and the consummation of the transactions contemplated thereby. The

Debtors’ sale of the Assets has been duly and validly authorized by all necessary corporate

action. No Consents or approvals, other than those expressly provided for in the Asset Purchase

Agreement, are required for the Debtors to consummate the Sale and the Asset Purchase

Agreement and the transactions contemplated thereby.

         V.         No evidence was presented to establish that (a) the Asset Purchase Agreement

was entered into for the purpose of hindering, delaying or defrauding creditors under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession or the


{BAY:03494347v4}                                     8
                   Case 17-13030-MFW      Doc 396     Filed 05/03/19   Page 9 of 22



District of Columbia, and (b) either the Debtors or the Buyer are entering into the transactions

contemplated by the Asset Purchase Agreement fraudulently for the purpose of statutory and

common law fraudulent conveyance and fraudulent transfer claims.

         W.         The Debtors are the sole and lawful owners of the Assets. Subject to section

363(f) of the Bankruptcy Code, the transfer of the Assets to the Buyer will be, as of the closing

of the transactions contemplated by the Asset Purchase Agreement (the “Closing”), a legal,

valid, and effective transfer of the Assets, which transfer vests or will vest the Buyer with all

right, title, and interest of the Debtors to the Assets free and clear of all liens of any kind

(statutory, otherwise, or whether known or unknown, secured or unsecured or in the nature of

setoff or recoupment, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or

unnoticed, recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent

or non-contingent, liquidated or unliquidated, matured or unmatured, material or nonmaterial,

disputed or undisputed, whether arising prior to or subsequent to the commencement of the

Bankruptcy Case, and whether imposed by agreement, understanding, law, equity, or otherwise,

including claims otherwise arising under doctrines of successor liability) (collectively, “Liens”),

encumbrances, claims (as defined in section 101(5) of the Bankruptcy Code), interests, rights,

demands, charges, mortgages, deeds of trust, options, pledges, security interests or similar

interests, title defects, hypothecations, security agreements, rights of recovery, rights of first

refusal, preemptive rights, judgments, decrees, consent decrees, taxes, conditional sale or other

title retention agreements, product liability or any claims based on any theory that Buyer is a

successor, transferee or continuation of each Debtor or such Debtor’s business, and other

impositions, imperfections or defects of title or restrictions on transfer or use of any nature

whatsoever (collectively, “Claims”), including, but not limited to, any applicable Uniform




{BAY:03494347v4}                                  9
                   Case 17-13030-MFW       Doc 396       Filed 05/03/19   Page 10 of 22



Commercial Code filings and liens pursuant to state statutory lien laws or any other applicable

local laws, relating to, accruing or arising any time prior to the Closing Date, with the exception

of Buyer’s Assumed Liabilities under the Asset Purchase Agreement.

                                        Section 363(f) is Satisfied

         X.         The Debtors may sell the Assets free and clear of all Liens and Claims against the

Debtors, their estates or any of the Assets (other than the Buyer’s Assumed Liabilities under the

Asset Purchase Agreement) because, in each case, one or more of the standards set forth in

section 363(f)(1)–(5) of the Bankruptcy Code has been satisfied. Those holders of Liens or

Claims against the Debtors, their estates or any of the Assets who did not object, or who

withdrew their objections, to the Sale or the Sale Motion are deemed to have consented pursuant

to section 363(f)(2) of the Bankruptcy Code.

         Y.         Unless otherwise expressly included as the Buyer’s Assumed Liabilities, the

Buyer shall not be responsible for any Liens or Claims, including in respect of the following:

(a) any labor or employment agreements; (b) all mortgages, deeds of trust and security interests;

(c) intercompany loans and receivables between the Debtors and any non-Debtor subsidiary;

(d) any pension, welfare, compensation or other employee benefit plans, agreements, practices

and programs, including, without limitation, any pension plan of any Debtor; (e) any other

employee, worker’s compensation, occupational disease or unemployment or temporary

disability related claim, including, without limitation, claims that might otherwise arise under or

pursuant to (i) the Employee Retirement Income Security Act of 1974, as amended, (ii) the Fair

Labor Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the Federal

Rehabilitation Act of 1973, (v) the National Labor Relations Act, (vi) the Worker Adjustment

and Retraining Act of 1988, (vii) the Age Discrimination and Employee Act of 1967 and Age

Discrimination in Employment Act, as amended, (viii) the Americans with Disabilities Act of


{BAY:03494347v4}                                    10
                   Case 17-13030-MFW       Doc 396     Filed 05/03/19   Page 11 of 22



1990, (ix) the Consolidated Omnibus Budget Reconciliation Act of 1985, (x) state discrimination

laws, (xi) state unemployment compensation laws or any other similar state laws or any other

state or federal benefits or claims relating to any employment with any of the Debtors or any of

their respective predecessors; (f) Claims or Liens arising under any environmental laws with

respect to any assets owned or operated by Debtors or any corporate predecessor at any time

prior to the Closing Date; (g) any other liabilities of the Debtors other than the Buyer’s Assumed

Liabilities (collectively, the “Excluded Liabilities”); (h) any bulk sales or similar law; (i) any

tax statutes or ordinances, including, without limitation, the Internal Revenue Code of 1986, as

amended and state tax statutes or ordinances providing for the payment of sales taxes; and/or

(j) any theories of successor liability.

                          Compelling Circumstances for an Immediate Sale

         Z.         Good and sufficient reasons for approval of the Asset Purchase Agreement and

the Sale have been articulated. The relief requested in the Sale Motion is in the best interests of

the Debtors, their estates, their creditors and other parties in interest.      The Debtors have

demonstrated both (a) good, sufficient and sound business purposes and justifications and

(b) compelling circumstances for the Sale other than in the ordinary course of business, pursuant

to section 363(b) of the Bankruptcy Code before, and outside of, a plan of reorganization, in that,

among other things, the immediate consummation of the Sale to the Buyer is necessary and

appropriate to maximize the value of the Debtors’ estates and the Sale will provide the means for

the Debtors to maximize distributions to creditors. The Asset Purchase Agreement does not

impermissibly restructure the rights of the Debtors’ creditors and does not impermissibly dictate

the terms of a chapter 11 plan for the Debtors, and therefore does not constitute a sub rosa plan.




{BAY:03494347v4}                                  11
                   Case 17-13030-MFW        Doc 396       Filed 05/03/19   Page 12 of 22



         AA.        To maximize the value of the Assets and preserve the viability of the business to

which the Assets relate, it is essential that the Sale of the Assets occur within the time constraints

set forth in the Asset Purchase Agreement. Time is of the essence in consummating the Sale.

         BB.        Given all of the circumstances of these Chapter 11 Cases and the adequacy and

fair value of the Purchase Price under the Asset Purchase Agreement, the proposed Sale of the

Assets to the Buyer constitutes a reasonable and sound exercise of the Debtors’ business

judgment and should be approved.

    NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
THAT:

                                           General Provisions

         1.         The relief requested in the Sale Motion is granted and approved as set forth in this

Sale Order, and the Sale contemplated thereby is approved.

         2.         Any objections to the Sale Motion or the relief requested therein that have not

been withdrawn, waived, or settled as announced to the Court at the Sale Hearing or by

stipulation filed with the Court, and all reservations of rights included therein, are hereby denied

and overruled with prejudice for the reasons articulated by the Court at the Sale Hearing.

                              Approval of the Asset Purchase Agreement

         3.         The Asset Purchase Agreement and all other ancillary documents, and all of the

terms and conditions thereof, including the releases contained in Section 7.08 of the Asset

Purchase Agreement, are hereby approved. The Buyer shall file final versions of the Asset

Purchase Agreement and all other ancillary documents (excluding related disclosure schedules)

with the Court upon closing the Sale. Disclosure schedules that do not contain Confidential

Information shall be provided to other parties only upon a reasonable written request to the

Debtors.



{BAY:03494347v4}                                     12
                   Case 17-13030-MFW        Doc 396       Filed 05/03/19    Page 13 of 22



           4.       Pursuant to sections 363(b) and (f) of the Bankruptcy Code, the Debtors are

authorized and empowered to take any and all actions necessary or appropriate to

(a) consummate the Sale of the Assets to the Buyer pursuant to and in accordance with the terms

and conditions of the Asset Purchase Agreement, (b) close the Sale as contemplated in the Asset

Purchase Agreement and this Sale Order, (c) execute and deliver, perform under, consummate,

implement, and close fully the Asset Purchase Agreement together with all additional

instruments and documents that may be reasonably necessary or desirable to implement the

Asset Purchase Agreement and the Sale.

           5.       This Sale Order shall be binding in all respects upon the Debtors, their estates, all

creditors of, and holders of equity interests in, any Debtor, any holders of Liens, Claims or other

interests in, against or on all or any portion of the Assets (whether known or unknown), the

Buyer and all successors and assigns of the Buyer, the Assets and any trustees, if any,

subsequently appointed in any of the Debtors’ Chapter 11 Cases or upon a conversion to chapter

7 under the Bankruptcy Code of any of the Debtors’ cases. This Sale Order and the Asset

Purchase Agreement shall inure to the benefit of the Debtors, their estates and creditors, the

Buyer and the respective successors and assigns of each of the foregoing. The Asset Purchase

Agreement shall also inure to the benefit of the Government Employees’ Retirement System of

the Virgin Islands and its successors and assigns.

           6.       The Asset Purchase Agreement and any ancillary documentation may be

modified, amended or supplemented by the parties thereto, in a writing signed by the parties and

in accordance with the terms thereof, without further order of the Court, provided that any such

modification, amendment, or supplement does not have a material adverse effect on the Debtors’

estates.




{BAY:03494347v4}                                     13
                   Case 17-13030-MFW       Doc 396      Filed 05/03/19   Page 14 of 22



                                         Transfer of the Assets

         7.         Pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code, the

Debtors are authorized to transfer the Assets to the Buyer on the Closing Date, and such transfer

shall constitute a legal, valid, binding, and effective transfer of such Assets and shall vest the

Buyer with title to the Assets, upon the Debtors’ receipt of the Purchase Price and with the

exception of the Buyer’s Assumed Liabilities, free and clear of all Liens, Claims and other

interests of any kind or nature whatsoever, including but not limited to, successor or successor-

in-interest liability and Claims in respect of the Excluded Liabilities. Upon the Closing, the

Buyer shall take title to and possession of the Assets subject only to the Buyer’s Assumed

Liabilities.

         8.         Except with respect to the Buyer’s Assumed Liabilities, all persons that are in

possession of some or all of the Assets on the Closing Date are directed to surrender possession

of such Assets to the Buyer at the Closing. On the Closing Date, or as soon as possible

thereafter, each of the Debtors’ creditors is authorized and directed, and the Buyer is hereby

authorized, on behalf of each of the Debtors’ creditors, to execute such documents and take all

other actions as may be reasonably necessary to release such creditor’s Liens, Claims or other

interests in the Assets, if any, as such Liens, Claims or interests may have been recorded or may

otherwise exist.

         9.         The Debtors are authorized to take any and all actions necessary to consummate

the Asset Purchase Agreement, including any actions that otherwise would require further

approval by members, managers, shareholders or a board of directors without the need of

obtaining such approvals.

         10.        On the Closing Date, this Sale Order shall be construed and shall constitute for

any and all purposes a full and complete general assignment, conveyance and transfer of the


{BAY:03494347v4}                                   14
                   Case 17-13030-MFW       Doc 396       Filed 05/03/19   Page 15 of 22



Debtors’ interests in the Assets. Each and every federal, state, and local governmental agency

and department is directed to accept any and all documents and instruments necessary and

appropriate to consummate the transactions contemplated by the Asset Purchase Agreement.

         11.        A certified copy of this Sale Order may be filed with the appropriate clerk and/or

recorded with the recorder to act to cancel any Liens, Claims, and other encumbrances of record,

except the Buyer’s Assumed Liabilities.

         12.        If any person or entity which has filed statements or other documents or

agreements evidencing Liens on, or interests in, all or any portion of the Assets (other than

statements or documents with respect to Buyer’s Assumed Liabilities) shall not have delivered to

the Debtors prior to the Closing, in proper form for filing and executed by the appropriate

parties, termination statements, instruments of satisfaction, releases of Liens and easements, and

any other documents necessary for the purpose of documenting the release of all Liens or

interests which the person has or may assert with respect to all or any portion of the Assets, the

Debtors are authorized and directed, and the Buyer is authorized, on behalf of the Debtors and

each of the Debtors’ creditors, to execute and file such statements, instruments, releases and

other documents on behalf of such person with respect to the Assets.

         13.        This Sale Order is and shall be effective as a determination that on the Closing

Date, all Liens, Claims or other interest of any kind or nature whatsoever existing as to the

Assets prior to the Closing Date, other than the Buyer’s Assumed Liabilities, shall have been

unconditionally released, discharged and terminated, and that the conveyances described herein

have been effected; provided, however, that notwithstanding anything to the contrary in this Sale

Order, all Liens, Claims or other interests of any kind or nature whatsoever existing as to the

assets of the Debtors other than the Assets shall have the same validity, force, priority and effect




{BAY:03494347v4}                                    15
                   Case 17-13030-MFW       Doc 396       Filed 05/03/19   Page 16 of 22



that such Liens, Claims or interests had prior to the Sale, subject to any claims and defenses the

Debtors and their estates may possess with respect thereto.

         14.        This Sale Order is and shall be binding upon and govern the acts of all persons,

including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

governmental departments, secretaries of state, federal, state and local officials, and all other

persons and entities who may be required by operation of law, the duties of their office, or

contract, to accept, file, register or otherwise record or release any documents or instruments, or

who may be required to report or insure any title or state of title in or to any lease; and each of

the foregoing persons is hereby directed to accept for filing any and all of the documents and

instruments necessary and appropriate to consummate the transactions contemplated by the Asset

Purchase Agreement. As of the Closing Date, each insurer in connection with the policies

transferred pursuant to the Asset Purchase Agreement (the “Policies”) shall record and conform

its books and records of the Policies to establish the Buyer as the sole owner and beneficiary of

the Policies.

         15.        As of the Closing Date, the Buyer, its successors and assigns, shall be designated

and appointed the Debtors’ true and lawful attorney with full power of substitution in the

Debtors’ name and stead on behalf of and for the benefit of the Buyer, its successors and assigns,

for the following sole and limited purposes: have the power to demand and receive from any

Third Party any and all of the Assets and to give receipts and releases for and in respect of the

Assets, or any part thereof, and from time to time to institute and prosecute against Third Parties

for the benefit of the Buyer, its successors and assigns, any and all proceedings at law, in equity




{BAY:03494347v4}                                    16
                   Case 17-13030-MFW       Doc 396       Filed 05/03/19   Page 17 of 22



or otherwise, which the Buyer, its successors and assigns, may deem proper for the collection or

reduction to possession of any of the Assets.

         16.        To the extent permitted by section 525 of the Bankruptcy Code, no governmental

unit may revoke or suspend any permit or license relating to the operation of the Assets sold,

transferred or conveyed to the Buyer on account of the filing or pendency of the Debtors’

Chapter 11 Cases or the consummation of the transactions contemplated by the Asset Purchase

Agreement.

         17.        As of the Closing Date, the Buyer shall be authorized, to operate under any

license, permit, registration and governmental authorization or approval of the Debtors with

respect to the Assets, and all such licenses, permits, registrations and governmental

authorizations and approvals are deemed to have been, and hereby are, deemed to be transferred

to the Buyer as of the Closing Date.

                               Prohibition of Actions Against the Buyer

         18.        Except for the Buyer’s Assumed Liabilities, the Buyer shall not have any liability

or other obligation of the Debtors. Without limiting the generality of the foregoing, and except

as otherwise specifically provided herein or in the Asset Purchase Agreement, the Buyer shall

not be liable for any Claims against the Debtors or any of its predecessors or Affiliates, and the

Buyer shall have no successor or vicarious liabilities of any kind or character, including, but not

limited to, under any theory of antitrust, environmental, successor or transferee liability, labor

law, de facto merger, mere continuation, or substantial continuity, whether known or unknown as

of the Closing Date, now existing or hereafter arising, whether fixed or contingent, whether

asserted or un-asserted, whether legal or equitable, whether liquidated or unliquidated, including,

but not limited to, liabilities on account of warranties, intercompany loans and receivables

between the Debtors and any non-Debtor subsidiary, liabilities relating to or arising from any


{BAY:03494347v4}                                    17
                   Case 17-13030-MFW        Doc 396      Filed 05/03/19   Page 18 of 22



environmental laws, and any taxes arising, accruing or payable under, out of, in connection with,

or in any way relating to the operation of any of the Assets prior to the Closing.

         19.        Except with respect to the Buyer’s Assumed Liabilities, all persons, including, but

not limited to, all debt security holders, equity security holders, governmental, tax and regulatory

authorities, lenders, trade creditors, litigation claimants and other creditors, holding Liens,

Claims or other interests of any kind or nature whatsoever against or in all or any portion of the

Assets (whether legal or equitable, secured or unsecured, matured or un- matured, contingent or

non-contingent, liquidated or unliquidated, senior or subordinate), arising under or out of, in

connection with, or in any way relating to the Debtors, the Assets, the operation of the Debtors’

business prior to the Closing Date or the transfer of the Assets to the Buyer, hereby are forever

barred, estopped and permanently enjoined from asserting against the Buyer, any of its Affiliates,

its successors or assigns, its Assets or the Assets, such person’s Liens, Claims or interests in and

to the Assets, including, without limitation, the following actions: (a) commencing or continuing

in any manner any action or other proceeding against the Buyer, any of its Affiliates, its

successors, assets or properties; (b) enforcing, attaching, collecting, or recovering in any manner

any judgment, award, decree, or order against the Buyer, any of its Affiliates, its successors,

assets or properties; (c) creating, perfecting, or enforcing any Lien or other Claim against the

Buyer, any of its Affiliates, its successors, assets, or properties; (d) asserting any setoff, right of

subrogation, or recoupment of any kind against any obligation due to the Buyer, any of its

Affiliates or successors; (e) commencing or continuing any action, in any manner or place, that

does not comply or is inconsistent with the provisions of this Sale Order or other orders of the

Court, or the agreements or actions contemplated or taken in respect thereof; or (f) revoking,




{BAY:03494347v4}                                    18
                   Case 17-13030-MFW       Doc 396       Filed 05/03/19   Page 19 of 22



terminating or failing or refusing to transfer or renew any license, permit or authorization to

operate any of the Assets or conduct any of the businesses operated with the Assets.

         20.        All persons are hereby forever prohibited and enjoined from taking any action that

would adversely affect or interfere with the ability of the Debtors to sell and transfer the Assets

to the Buyer in accordance with the terms of the Asset Purchase Agreement and this Sale Order.

         21.        Except to the extent expressly included in the Buyer’s Assumed Liabilities, or by

applicable law or statute, the Buyer and its Affiliates shall have no liability, obligation or

responsibility under the WARN Act (29 U.S.C. §§ 210 et seq.), the Comprehensive

Environmental Response Compensation and Liability Act or any foreign, federal, state or local

labor, employment or environmental law by virtue of the Buyer’s purchase of the Assets or

assumption of the Assumed Liabilities.

                                            Other Provisions

         22.        The Buyer shall assume the Buyer’s Assumed Liabilities set forth in the Asset

Purchase Agreement.

         23.        The transactions contemplated by the Asset Purchase Agreement are undertaken

by the Buyer in good faith, as that term is defined in section 363(m) of the Bankruptcy Code, and

accordingly, the reversal or modification on appeal of the authorization provided herein to

consummate the Sale shall not affect the validity of the Sale, unless such authorization and such

Sale are duly stayed pending such appeal. The Buyer is a good faith purchaser within the

meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to the full protections

of section 363(m) of the Bankruptcy Code.

         24.        The purchase of the Assets may not be avoided under section 363(n) of the

Bankruptcy Code, as the Purchase Price and consideration for the Assets was not a result of

collusion nor controlled by an agreement among potential bidders at such sale.


{BAY:03494347v4}                                    19
                   Case 17-13030-MFW       Doc 396       Filed 05/03/19   Page 20 of 22



         25.        The Trustee, diligently and in good faith, discharged its duties and obligations

pursuant to the Trust Indenture, and otherwise conducted itself with respect to all matters in any

way related to the Trust Indenture with the same degree of care and skill that a prudent person

would exercise or use under the circumstances in the conduct of his or her own affairs.

         26.        At the Closing, each of (i) The Settlement Group, Inc. and (ii) BPCP Life

Settlement LLC (collectively, the “Break-Up Fee Bidders”) shall be paid a break-up fee and

expense reimbursement in the total amount of $300,000 per Break-Up Fee Bidder.

         27.        The Asset Purchase Agreement and any related agreements, documents or other

instruments may be modified, amended or supplemented by the parties thereto, in a writing

signed by such parties, and in accordance with the terms thereof without further order of the

Court; provided, that any such modification, amendment or supplement does not have a material

adverse effect on the Debtors’ estates.

         28.        Nothing contained in any plan of reorganization or liquidation, or order of any

type or kind entered in (a) these chapter 11 cases, (b) any subsequent chapter 7 case into which

any such chapter 11 case may be converted, or (c) any related proceeding subsequent to entry of

this Sale Order, shall conflict with or derogate from the provisions of the Asset Purchase

Agreement or the terms of this Sale Order.

         29.        No bulk sales law or any similar law of any state or other jurisdiction applies in

any way to the Sale.

         30.        The failure specifically to include any particular provision of the Asset Purchase

Agreement in this Sale Order, including the releases contained in Section 7.08 of the Asset

Purchase Agreement, shall not diminish or impair the effectiveness of such provision, it being

the intent of the Court that the Asset Purchase Agreement be authorized and approved in its




{BAY:03494347v4}                                    20
                   Case 17-13030-MFW        Doc 396       Filed 05/03/19   Page 21 of 22



entirety; provided, however, that this Sale Order shall govern if there is any inconsistency

between the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith) and this Sale Order. Likewise, all of the provisions of this Sale Order are

non-severable and mutually dependent.

         31.        The Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Sale Order and the Asset Purchase Agreement, all

amendments thereto and any waivers and Consents thereunder and each of the agreements

executed in connection therewith to which the Debtors are a party or which has been assigned by

the Debtors to the Buyer, and to adjudicate, if necessary, any and all disputes concerning or

relating in any way to the Sale, including, but not limited to, retaining jurisdiction to (a) compel

delivery of the Assets to Buyer; (b) interpret, implement and enforce the provisions of this Sale

Order; and (c) protect Buyer against any Liens, Claims or other interest in or against the Sellers

or the Assets of any kind or nature whatsoever.

         32.        Nothing in this Sale Order or the Asset Purchase Agreement (a) releases, nullifies,

or enjoins the enforcement of any liability to a governmental unit under police and regulatory

statutes or regulations that any entity would be subject to as the owner or operator of property

after the date of entry of this Sale Order or (b) authorizes the transfer or assignment to Buyer of

any license, permit, registration, authorization, or approval of or with respect to a governmental

unit without Buyer’s complying with all applicable legal requirements under non-bankruptcy law

governing such transfers or assignments.

         33.        All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).




{BAY:03494347v4}                                     21
                   Case 17-13030-MFW        Doc 396      Filed 05/03/19   Page 22 of 22



         34.        Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Sale Order shall be

effective immediately upon its entry.

         35.        To the extent that this Sale Order is inconsistent with any prior order or pleading

with respect to the Sale Motion in these chapter 11 cases, the terms of this Sale Order shall

govern.




         Dated: May 3rd, 2019
         Wilmington, Delaware                              MARY F. WALRATH
{BAY:03494347v4}                                    22     UNITED STATES BANKRUPTCY JUDGE
